

AMENDMENT NO. 4, dated as of April 16, 2012, to EMPLOYMENT AGREEMENT, dated as
of October 16, 2007 (the “Amendment”), by and between KINGSTONE COMPANIES, INC.
(formerly DCAP Group, Inc.), a Delaware corporation (the “Company”), and BARRY
B. GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of October 16, 2007, as amended by Amendment Nos. 1, 2 and 3 thereto,
dated as of August 25, 2008, March 20, 2010 and May 10, 2011, respectively (the
“Employment Agreement”), which sets forth the terms and conditions upon which
the Employee is employed by the Company and upon which the Company compensates
the Employee.
 
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to modify certain provisions thereof.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Paragraph 4.2 of the Employment Agreement is amended to provide that,
effective as of January 1, 2012 and continuing in effect for the remainder of
the Term, the Employee’s Base Salary is increased to four hundred fifty thousand
dollars ($450,000) per annum, subject to reduction as provided for in Amendment
No.1 to the Employment Agreement.  In addition, the second sentence of Paragraph
4.2 is hereby deleted in its entirety.
 
2. Except as amended hereby, the Employment Agreement shall continue in full
force and effect in accordance with its terms.  This Amendment shall be governed
by, and interpreted and construed in accordance with, the laws of the State of
New York, excluding choice of law principles thereof.  In the event any clause,
section or part of this Amendment shall be held or declared to be void, illegal
or invalid for any reason, all other clauses, sections or parts of this
Amendment which can be effected without such void, illegal or invalid clause,
section or part shall nevertheless continue in full force and effect.
 
3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
4. Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
 
5. The Employee acknowledges that he has been represented by counsel, or has
been afforded an opportunity to be represented by counsel, in connection with
this Amendment.  Accordingly, any rule or law or any legal decision that would
require the interpretation of any claimed ambiguities in this Amendment against
the party that drafted it has no application and is expressly waived by the
Employee.  The provisions of this Amendment shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the date first above written.
 
KINGSTONE COMPANIES, INC.
 


 
By:                                                                  
Victor Brodsky
Chief Financial Officer
 






Barry B. Goldstein